Citation Nr: 0720846	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-30 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bipolar-affective 
disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from January 1974 to October 
1975.  

By rating actions in February and September 1993, and April 
1997, the RO denied service connection for bipolar disorder.  
In February 2003, the RO, in part, denied a request to reopen 
the claim and the veteran perfected an appeal.  

In September 2005, the Board of Veterans' Appeals (Board) 
promulgated a decision which found that new and material 
evidence had not been submitted to reopen the claim of 
service connection for bipolar-affective disorder, and the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (hereinafter, "Court").  In January 2007, 
the Court granted a Joint Motion for Partial Remand of the 
September 2005 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

As a result of the order of the Court, the Board has been 
directed to undertake appropriate action consistent the Joint 
Motion for Remand and to readjudicate the veteran's claim on 
a de novo basis.  

In the Joint Motion, it was argued, in essence, that the 
initial February 1993 rating decision that denied service 
connection for bipolar disorder was not a final decision 
because the veteran had filed a timely notice of disagreement 
(NOD), and that the RO failed to issue a statement of the 
case.  Therefore, the February 1993 rating determination is 
not a final decision, and has been in pending appellate 
status ever since.  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(Sec. 20.302 of this part).  38 C.F.R. § 20.1102 (2006).  

An appeal consists of a timely filed Notice of Disagreement 
(NOD) in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200 (2006).  

Under 38 C.F.R. § 20.201, any written communication from a 
claimant or an authorized representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a NOD.  While 
special wording is not required, the NOD must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  

When an NOD is timely filed, the agency of original 
jurisdiction must reexamine the claim and determine if 
additional review or development is warranted.  When an NOD 
is received following a multiple-issue determination and it 
is not clear which issue, or issues, the claimant desires to 
appeal, clarification sufficient to identify the issue or 
issues being appealed should be requested from the claimant 
or his or her representative.  If no preliminary action is 
required, or when it is completed, the agency of original 
jurisdiction must prepare a Statement of the Case pursuant to 
Sec. 19.29 of this part, unless the matter is resolved by 
granting the benefits sought on appeal or the NOD is 
withdrawn by the appellant or his or her representative.  
38 C.F.R. § 19.26 (2006).  

A review of the evidentiary record showed that the veteran 
was notified of the February 1993 rating decision in March 
1993, and that he subsequently expressed his dissatisfaction 
with that decision by letter dated in April 1993.  In May 
1993, the RO informed the veteran that it did not accept his 
letter as an NOD, because he indicated that he had additional 
evidence to submit, and that he would be given 60 days to 
provide that evidence.  Thereafter, the veteran submitted 
additional evidence and was afforded a VA psychiatric 
examination.  By rating action in September 1993, the RO 
denied service connection for bipolar disorder.  The veteran 
was notified of this decision and of his appellate rights in 
September 1993, and did not respond.  A statement of the case 
(SOC) was not promulgated.  

In this case, the veteran's April 1993 letter which stated, 
in pertinent part, that "[t]his is a notice of disagreement 
with [the March 1, 1993] denial of compensation for bipolar 
affective disorder[,]"was a clear and unambiguous expression 
of his dissatisfaction with the February 1993 rating decision 
and his desire to contest the result of that decision.  
Therefore, the RO was required, by law, to issue an SOC.  As 
an SOC was not promulgated at that time, the veteran's 
original claim has remained in pending appellate status, and 
the February 1993 rating decision is not a final decision.  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and any implementing regulations, 
including what is required to establish a 
disability rating and effective date for 
the disorder at issue per Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
are fully complied with and satisfied.  
The RO should ensure that the elements of 
the VCAA notice address service 
connection on a de novo basis.

2.  Thereafter, the RO should 
readjudicate the claim of service 
connection for bipolar-affective disorder 
on a de novo basis.  If the benefit 
sought on appeal remains denied, the 
veteran and his attorney should be 
furnished an SSOC.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


